Citation Nr: 0815740	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-26 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a separate initial disability ratings for 
peripheral neuropathy of hands, currently included in the 20 
percent rating for diabetes mellitus, type II.

2.  Entitlement to an initial disability rating in excess of 
20 percent for spondylosis and arthritis of the lumbar spine. 

3.  Entitlement to an initial disability rating in excess of 
10 percent for status post surgery, right knee. 

4.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy, right foot.

5.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy, left foot.  

6.  Entitlement to service connection for tinea pedis and 
tinea corporis. 

7.  Entitlement to service connection for skin fungus. 

8.  Entitlement to service connection for gastroespohageal 
reflux disease (GERD). 

9.  Entitlement to service connection for arthritis of the 
right and left knees. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from August 1980 to 
July 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDINGS OF FACT

1.  Peripheral neuropathy of hands is not manifested by mild 
incomplete paralysis.

2.  Spondylosis and arthritis of lumbar spine is manifested 
by forward flexion limited to 72 degrees and no evidence of 
severe intervertebral disc syndrome or lumbosacral strain, or 
incapacitating episodes having a total duration of least four 
weeks but less than six weeks during the past 12 months.

3.  Status post surgery, right knee, other than pain on 
motion due to arthritis, is manifested by mild effusion, 
clicking, crepitus, and mild to moderate tenderness at base 
of patella on palpation.  

4.  Peripheral neuropathy, right foot, is currently 
manifested by no more than incomplete, mild symptoms.

5.  Peripheral neuropathy, left foot, is currently manifested 
by no more than incomplete, mild symptoms.

6.  Tinea pedis, tinea corporis, and skin fungus are not 
shown to be current diseases.  

7.  Resolving all reasonable doubt in the veteran's favor, 
GERD had its onset in service. 

8.  Resolving all reasonable doubt in the veteran's favor, 
right knee arthritis had its onset in service. 

9.  Resolving all reasonable doubt in the veteran's favor, 
left knee arthritis had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for a separate, compensable disability 
rating for peripheral neuropathy of hands have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.124a, Diagnostic Code 8515 (2007).

2.  The criteria for an initial disability rating in excess 
of 20 percent for spondylosis and arthritis of lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5285, 5286, 5292, 
5293, 5295, (2002, 2003); 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2007).

3.  The criteria for an initial rating in excess of 10 
percent for status post surgery, right knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2007).

4.  The criteria for a rating disability in excess of 10 
percent for peripheral neuropathy, right foot, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8620 (2007).

5.  The criteria for a rating disability in excess of 10 
percent for peripheral neuropathy, left foot, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8620 (2007).

6.  Tinea pedis and tinea corporis were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

7.  Skin fungus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).

8.  GERD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

9.  Right knee arthritis was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).

10.  Left knee arthritis was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In January 2005 and March 2006 correspondence, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the increased rating 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Here, in the above letters, VA advised the veteran of the 
necessity of providing medical or lay evidence showing a 
worsening or increase in severity of the disability and the 
effect on his employment.  He was also given the applicable 
diagnostic codes under which he is rated.  Each diagnostic 
code contains criteria necessary for entitlement to a higher 
disability ratings that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result); the claimant was 
informed that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) relevant to establishing entitlement to increased 
compensation.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured, including records from the 
veteran's private physicians.  The veteran was examined on a 
number of occasions to determine the severity of his service-
connected disabilities.  The duties to notify and assist have 
been met.

The Board also points out that, as to the grant of service 
connection for GERD, the RO will be responsible for 
addressing any notice defect with respect to the effective 
date element of the awards.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Therefore, it is not prejudicial to 
the veteran for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 
C.F.R. § 20.1102 (2007) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf and will summarize the relevant evidence on what the 
evidence shows or fails to show on the veteran's claims.  
Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 (2001) 
(discussion of all evidence by Board not required when Board 
supports decision with thorough reasons and bases regarding 
relevant evidence).

Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2 (2007), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  In this case, however, 
because the appeal ensues from the veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Peripheral Neuropathy of the Hands

In an April 2003 rating decision, the RO granted service 
connection for diabetes mellitus with peripheral neuropathy 
of the hands.  The RO assigned a 20 percent rating under the 
criteria for diabetes mellitus.  The veteran asserts that 
separate compensable disability ratings should be assigned 
for peripheral neuropathy of the hands.  The record indicates 
that the veteran is right-hand dominant.

Under VA's schedule of ratings for neurological conditions 
and convulsive disorders, Diagnostic Code (DC) 8515 provides 
a 10 percent disability rating for mild incomplete paralysis 
of the median nerve for the dominant or major hand; a 30 
percent disability rating for moderate incomplete paralysis 
of the median nerve of the minor hand; and a 50 percent 
disability rating for severe incomplete paralysis of the 
median nerve of the minor hand.  A 70 percent disability 
rating is provided for complete paralysis of the hand with 
the hand inclined to the ulnar side, the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective, 
absence of flexion of index finger and feeble flexion of 
middle finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb at right 
angles to palm; flexion of wrist weakened; pain with trophic 
disturbances.  

For the minor hand, DC 8515 provides a 10 percent disability 
rating for mild incomplete paralysis of the median nerve; a 
20 percent disability rating for moderate incomplete 
paralysis of the median nerve of the minor hand; and a 40 
percent disability rating for severe incomplete paralysis of 
the median nerve of the minor hand.  A 60 percent disability 
rating is provided for complete paralysis of the hand with 
the hand inclined to the ulnar side, the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective, 
absence of flexion of index finger and feeble flexion of 
middle finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb at right 
angles to palm; flexion of wrist weakened; pain with trophic 
disturbances.  

The Board finds that the criteria for a separate disability 
rating under DC 8515 for peripheral neuropathy of the hands 
have not been met.  VA examination in July 2002 noted 
complaints of intermittent tingling and numbness of the 
fingers.  Neurological evaluation was normal, except for 
monofilament on the fingers.  VA examination in February 2005 
indicated complaints of lost grip with the hands; however, 
neurological findings were essentially within normal limits.  
The examiner further stated that his neuropathy does not 
affect the veteran's employability to any significant extent.  

Although the veteran complains of hand problems, the 
objective medical evidence, specifically the two VA 
examination report findings, reflect negative clinical 
neurological testing.  As such, separate disability rating 
for peripheral neuropathy of the hands are not warranted 
under DC 8515.  

Spondylosis and Arthritis of the Lumbar Spine

In an April 2003 rating decision, the RO granted service 
connection for spondylosis and arthritis of the lumbar spine, 
assigning a 20 percent rating under Diagnostic Code 5295 
(intervertebral disc syndrome), effective August 1, 2002.  
The veteran appealed the initial rating determination.  

Effective September 23, 2002, VA revised the criteria for 
rating intervertebral disc syndrome (IVDS).  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for evaluating diseases and injuries 
of the spine. See 68 Fed. Reg. 51454- 51458 (Aug. 27, 2003).  
The Board may only consider and apply the "new" criteria as 
of the effective date of enactment, but may apply the "old" 
criteria for the entire appeal period.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000 (Apr. 10, 2000).

Under the "old" criteria, a 20 percent rating is warranted 
for symptoms consistent with, or more closely approximating, 
moderate limitation of lumbar motion (DC 5292); moderate, 
recurring attacks of IVDS (DC 5293); and muscle spasm on 
extreme forwarding bending, loss of lateral spine motion, 
unilateral, in the standing position (DC 5295).

A higher 40 percent rating is warranted for symptoms 
consistent with, or more closely approximating, severe 
limitation of lumbar motion (DC 5292); severe, recurring 
attacks of IVDS with little intermittent relief (DC 5293); 
and severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (DC 5295). 

Under DC 5293, a 60 percent rating is warranted for 
pronounced attacks of IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.   Note (1) to the new version of Diagnostic Code 
5293 defines an "incapacitating episode" as "a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician." "Chronic orthopedic and 
neurological manifestations" were defined as "orthopedic 
and neurological signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral strain) and 5243 (intervertebral 
disc syndrome). See 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
code for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a.  Under these 
relevant provisions, a 40 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating.  

Normal flexion of the spine is from 0 to 90 degrees; normal 
extension is from 0 to 30 degrees; normal lateral flexion is 
from 0 to 30 degrees in both directions; and normal rotation 
is from 0 to 30 degrees in both directions.  38 C.F.R. § 
4.71a, Plate 5.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-8 
(1995).  Thus, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or on repeated use of the joint.  A finding 
of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

Applying the rating criteria to the evidence, the Board finds 
no basis to warrant a higher initial rating for spondylosis 
and arthritis of lumbar spine under the former or current 
rating criteria.  VA examination in July 2002 revealed 
forward flexion to 90 degrees.  Otherwise, normal range of 
motion was indicated.  The examiner diagnosed spondylosis and 
degenerative arthritis of the lumbar spine with mild to 
moderate function loss due to pain.  VA examination in July 
2005 showed flexion to 72 degrees, extension to 20 degrees, 
lateral flexion to 25 degrees and rotation to 35 degrees.  
Some tenderness and mild pain was noted during motion 
testing.  There was no change in range of motion with 
repetition; the diagnosis was thoracolumbar strain with mild 
function loss of range of motion due to pain.  As less than 
severe loss of motion was noted on examination, a higher 
rating under Diagnostic Code 5292 is not warranted.  
Similarly, there is no evidence of forward flexion limited to 
30 degrees or favorable ankylosis of the thoracolumbar spine 
to warrant a higher rating under the revised criteria.  

The evidence also fails to show severe intervertebral disc 
syndrome attacks with little intermittent relief, and fails 
to show that his lumbar spine problems results in 
incapacitating episodes having a total duration of least four 
weeks but less than six weeks during the past 12 months to 
warrant a higher rating under DC 5243.  .  In the July 2002 
VA examination report, the veteran reported having lumbar 
spine flare ups two to three times per year, lasting for one 
to two weeks at a time.  He also complained of constant dull 
ache with stiffness, which was greater in the early morning.  
The July 2002 VA examiner determined that examination 
revealed only mild to moderate functional loss due to pain.  
The February 2005 VA examiner identified that the veteran was 
prescribed bed rest on one occasion during the last 12 month 
period for approximately one week.   Based upon the above, a 
higher rating is not warranted under DC 5293 or DC 5243.  

The evidence fails to reveal severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  VA 
examination in July 2002 noted negative bilateral leg lifts, 
and essentially normal range of motion of the lumbar spine.  
X-ray of the spine revealed mild degenerative disk and 
spondylosis at T-12-L1.  A May 2003 MRI of the lumbar spine 
noted L3-L4 tear of the annulus and disc protrusion to the 
far right, and L5-S1 posterior disc protrusion, more 
pronounced to the left.  The February 2005 VA examination 
shows no erythema or inflammation in the lumbar spine.  X-ray 
of the lumbar spine was essentially normal.  As such, a 
higher rating under DC 5295 is not warranted in this case.  
Id.        

Finally, the Board must also consider whether separate 
ratings for chronic orthopedic and neurological 
manifestations of the service-connected back disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all 
other disabilities, results in a higher combined disability 
rating.  After having considered a higher rating for 
orthopedic manifestations, the Board must determine an 
appropriate rating for his neurological manifestations of his 
lumbar spine disability.  Here, the record demonstrates mild 
neurological deficit.  VA examination in July 2002 noted 
complaints of constant tingling in the feet.  He underwent a 
tarsal tunnel release of both feet in 2002.  He reported no 
relief from the procedure. 

Nerve conduction study in April 2003 indicated mild sensory 
velocity slowing lower extremities.  Needle examination 
showed changes consistent with left S1 radiculopathy.  VA 
treatment record in May 2003 noted normal sensory and motor 
examination of the lower extremities.  

VA treatment record in February 2004 noted progressive low 
back pain over the past 6 months.  He complained of a dull 
achy pain radiating down the buttocks, particularly the 
posterior aspect of the leg.  Examination revealed the 
paraspinous muscle along the lumbosacral region slightly 
increased in tone.  Tenderness was noted, more so on the left 
side of he region, radiating down to the leg.  Straight leg 
raising was negative.  Deep tendon reflexes were 2+ on both 
knees and ankles.  Muscle strength was within the function 
range.  

VA treatment record in January 2005 noted shooting pain in 
the dorsal lateral foot unrelated to his foot surgery, but 
consistent with the S1-L5 nerve root.  The diagnosis was 
lumbar radiculopathy with low back pain. 

VA examination in February 2005 indicated normal gait and 
posture.  He walked easily to the examining table.  He 
expressed some mild difficulty with raising the right knee up 
to take his shoes and socks off.  Neurological examination 
was essentially within normal limits.    

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2007).

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating requires severe incomplete paralysis with 
marked muscle atrophy.  DC 8620 refers to neuritis of the 
sciatic nerve, and DC 8720 refers to neuralgia of the sciatic 
nerve.

The question before the Board, then, is whether the veteran 
is entitled to a separate rating for his neurological 
manifestations, based upon the veteran's lumbar spine 
disability.  As discussed above, abnormal neurological 
manifestations are demonstrated on examination and are noted 
to be secondary to his lumbar spine problems.  However, the 
veteran is already receiving separate ratings of 10 percent 
for the same peripheral neuropathy, right and left feet, 
secondary to diabetes mellitus.  Accordingly, the Board finds 
that the veteran is not entitled to a separate rating for 
neurological manifestations.  See 38 C.F.R. § 4.14 (The 
evaluation of the same disability under various diagnosis is 
to be avoided).

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  As discussed in detail above, there is no 
evidence that the lumbar spine is limited in motion to such a 
degree to warrant an increased rating.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Status Post Surgery, Right Knee

In an April 2003 rating decision, the RO granted service 
connection for status post surgery, right knee, and assigned 
a 10 percent rating under DC 5257.  Under DC 5257, knee 
impairment with recurrent subluxation or lateral instability 
is rated 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  38 C.F.R. § 4.71a, DC 5257. 

In this case, the July 2002 VA examination report noted mild 
effusion, clicking, crepitus, and milt to moderate tenderness 
at base of patella on palpation.  There was laxity of the 
right knee, but was negative for muscle spasms.  A May 2003 
VA clinical record noted a prosthetics request for knee 
brace.  A VA examination report  in February 2005 noted that 
the veteran has a cane, knee brace, and medications for pain.  
Evaluation revealed stable joints bilaterally.  There was no 
erythema or inflammation.  There was no gross demonstration 
of tenderness on palpation.  No pain with movement.  Laxity 
and instability were not noted on examination.  Therefore, an 
initial rating in excess of 10 percent for status post 
surgery, right knee, under DC 5257, is not warranted.

The Board has considered other potentially applicable 
diagnostic codes.  A higher evaluation is not available under 
DC 5259 for symptomatic removal of semilunar cartilage as 
this has not been demonstrated and as 10 percent is the 
maximum rating available. 38 C.F.R. § 4.71a, DCs 5259.  

The Board notes that in VAOPGCPREC 23-97, the General Counsel 
held that a claimant who has arthritis and instability of the 
knee may be rated separately under Diagnostic Code 5003 and 
Diagnostic Code 5257, and that evaluation of a knee 
disability under both of these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14 (2007). VAOPGCPREC 23- 97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban 
v. Brown, 6 Vet. App. 259 (1994).  In this case, the Board 
grants service connection for arthritis of the right and left 
knees.  As the RO must initially determine the rating, it is 
premature to consider the appropriate evaluation at this 
time.  

Peripheral Neuropathy, Right and Left Foot

In an April 2003 rating decision, the RO granted service 
connection for peripheral neuropathy, right and left foot, 
secondary to service-connected diabetes mellitus.  Each foot 
was separately rated as 10 percent disabling under DC 8620.   

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of 
use of one or more extremities from neurological lesions, 
rating is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type of picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2007).

DC 8620 provides the rating criteria for paralysis of the 
sciatic nerve, and thus neuritis and neuralgia of that nerve.  
Complete paralysis of the sciatic nerve is rated as 80 
percent disabling and contemplates foot dangling and dropping 
with no active movement possible of muscles below the knee, 
and flexion of the knee weakened or (very rarely) lost.  
Ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis that is mild, moderate or 
moderately severe in degree, respectively.  A 60 percent 
rating is warranted for severe incomplete paralysis with 
marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  DC 8620 
refers to neuritis of the sciatic nerve, and DC 8720 refers 
to neuralgia of the sciatic nerve.

Pertinent evidence includes a VA examination in July 2002 
noting complaints of constant tingling in the feet with no 
relief following bilateral tarsal tunnel release in 2002.  
Neurological examination revealed decreased monofilament on 
toes, less on the dorsa surfaces of both feet.  There was 
mild pain with heel-to-toe ambulation with lateral movement, 
which was most notable on the right.  An April 2003 nerve 
conduction study revealed mild sensory velocity slowing lower 
extremities.  A May 2003 medical statement indicated that due 
to his peripheral neuropathy, the veteran wears a custom 
molded orthotics and shoes for both feet, indefinitely.  VA 
treatment record in May 2003 noted normal neurological and 
sensory examination, including deep tendon reflexes of the 
Achilles.   X-ray of the feet in August 2004 noted mild 
hallux valgus deformity.  

VA examination in February 2005 revealed complaints of some 
constant burning sensation at the feet.  He was on Neurontin 
in the past, which had been discontinued.  Neurological 
findings were essentially within normal limits.  Gait was 
with normal limits.  The examiner added that this does not 
affect his employability to any significant extent.  A March 
2007 VA treatment record indicated that diabetic foot 
examination was normal.  An April 2007 VA podiatry evaluation 
noted pedal pulses palpable.  Protective sensation absent.  
Muscle strength was 5/5 with the left side being weaker.  

The veteran has not displayed more than mild impairment of 
either lower extremity.  The veteran has not displayed more 
than mild impairment of either lower extremity.  Moderate 
impairment, as would warrant a 20 percent evaluation, has not 
been demonstrated.  While the veteran has reported pain and 
numbness of the lower extremities, his motor strength has 
been 5/5 at all times during the pendency of this appeal.  
Additionally, he generally has had reflexes of 1-2+ in the 
lower extremities, along with no more than slightly 
diminished sensation.  Nerve conduction results showed mild 
sensory velocity slowing lower extremities.  The most recent 
VA examiner described his gait as normal.  Overall, the 
preponderance of the evidence is against the award of a 
disability rating in excess of 10 percent for either foot. 

Summary 

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, the veteran's 
symptoms for his peripheral neuropathy of hands, spondylosis 
and arthritis of the lumbar spine, status post surgery, right 
knee, and peripheral neuropathy, right and left feet, 
remained constant throughout the course of the period on 
appeal and as such staged ratings are not warranted.

Extraschedular

The evidence does not reflect, nor is it contended otherwise, 
that the schedular criteria are inadequate to evaluate the 
veteran's claims.  In that regard, the Board does not find 
that record reflects that the veteran's disabilities on 
appeal have caused marked interference with employment (i.e., 
beyond that contemplated in the currently assigned 
evaluations), necessitated frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  No periods 
of hospitalization due to the veteran's service-connected 
disabilities are noted during this appeal.  VA examination 
report in February 2005 indicated that the veteran's service-
connected diabetes, hypertension, lumbosacral spine, 
bilateral knee problems, or peripheral neuropathy have 
prevented him from seeking employment.  According to the 
examiner, the veteran was undergoing the vocational 
rehabilitation program.  Neither the veteran nor his 
representative has indicated that an extra-schedular 
evaluation is in order. In light of the foregoing, the Board 
finds that it is not required to remand this matter to the RO 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The preponderance of the evidence is against the claims for 
higher initial disability ratings for peripheral neuropathy 
of hands, spondylolis and arthritis of the lumbar spine, 
status post surgery, right knee, and peripheral neuropathy, 
right and left feet.  As such, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claims that would give rise to a 
reasonable doubt in favor of the veteran; the benefit-of-the-
doubt rule is not applicable, and the appeal is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

When a veteran served 90 days or more and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. § 3.307, 3.309 (2007).

Tinea Pedis, Tinea Corporis, and Skin Fungus

Service medical records reveal treatment for dry, scaly feet 
in the 1980s with itching , scaling, and blisters between and 
underneath the toes.  He was treated with topical creams at 
that time.  An October 2000 medical record noted tinea pedis 
and treated with Lamisil.  No further complaints noted in the 
service medical records. 

VA examination in July 2002 indicated that the veteran 
reported receiving Lamisil tablets for a twelve week 
treatment plan in early 2000 for skin rash.  The rash 
responded to the Lamisil and he had not experienced another 
rash since completion of the Lamisil trial.  No current skin 
abnormalities or disabilities found on examination.  The 
diagnosis was tinea pedis, tinea corporis, resolved.  A May 
2003 medical statement indicated that he had received 
treatment from Maxwell Air Force Base Internal Medical Clinic 
for multiple medical problems; there was no reference to 
treatment for any skin disability.  No skin abnormalities 
were shown on VA examination in February 2005.  VA 
evaluations of the feet following the February 2005 VA 
examination were negative for any skin abnormalities or 
diagnoses.  A VA list in 2007 noted the veteran taking 21 
active outpatient medications.  There were no medications 
taken for skin disabilities.  

The Board recognizes that the veteran was treated for skin 
problems in service; however, the probative medical evidence 
does not show a current diagnosis of tinea pedis, tinea 
corporis, or skin fungus.  Without a currently diagnosed 
disability, service connection may not be granted.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The veteran 
does not meet this burden by merely presenting his opinion 
because he is not a medical health professional and his 
opinion does not constitute competent medical authority.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the 
medical evidence discussed above shows the absence of a 
current disability.  

The preponderance of the evidence is against the service 
connection claim.  As such, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran; the benefit-of-the- 
doubt rule is not applicable, and the appeal is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

GERD

Upon review, the evidence shows a current diagnosis of GERD, 
a diagnosis of GERD in service, and continuity of 
symptomatology since service.  

Service medical record in May 1997 noted treatment for acute 
gastroenteritis and irritable bowel syndrome in August 2001.  
Prior to separation from service, the veteran was afforded a 
VA examination report in July 2002.  The examiner noted 
subjective complaints of GERD beginning in the late 1990s, 
worse at night.  The veteran started taking Zantac, with 
minimal relief.  The stomach pain was given some relief by 
urination and passing of gas.  He was place on simethicone 
and Colace for the stomach pain and chronic constipation. 
According to the examiner, the veteran had a barium enema 
done as well, which came back normal.  Following evaluation, 
the examiner diagnosed GERD, resolved.  

Despite the finding that GERD had resolved, post-service 
medical records from Maxwell Air Force Base Internal Medicine 
Clinic indicate treatment for GERD symptoms less than three 
months after service, in October 2002.  Here, medical records 
show complaints of abdomen pain times three days.  X-ray of 
the stomach was negative.  The veteran was treated with 
Prilosec.

In a May 2003 medical statement, the veteran's physician 
indicated that he had received treatment from Maxwell Air 
Force Base for GERD, and was currently receiving treatment 
for GERD.  Specifically, the examiner stated that the veteran 
"suffers from gastroesophageal reflux disease (GERD) for 
which he continues to take a proton pump inhibitor 
Prilosec."  

VA treatment record in March 2007 noted a current diagnosis 
of GERD, stable with Prilosec.  A list of current medications 
from April 2007 indicate that the veteran Prilosec for his 
stomach problems.    

In sum, the evidence shows treatment for stomach problems in 
service, and a diagnosis of GERD prior to separation from 
service.  Although the diagnosis indicated that GERD had 
resolved, medical treatment records soon after separation 
from service demonstrated that symptoms of GERD continued.  
The veteran also reports continuity of symptomatology, 
indicating in his claim for benefits that he has had GERD 
since service, and in his substantive appeal, continues to 
complain of having chronic GERD symptoms.  The veteran's GERD 
has been stable due to treatment beginning shortly after 
separation from service.  Based upon the above, and resolving 
all doubt in the veteran's favor, the Board finds that 
service connection for GERD is warranted.  38 C.F.R. § 3.102.

Arthritis, Right and Left Knees

In an April 2003 rating decision, the RO granted service 
connection for status post surgery, both right and left 
knees.  However, the RO denied service connection for 
arthritis of both knees on the basis that there is no current 
medical evidence showing arthritis in either knee.  

An X-ray report in September 1985 noted normal findings of 
the right knee.  Service personnel records show Physical 
Profile Serial Reports in  1988 indicating degenerative joint 
disease, right knee.  X-ray report in August 1995 was 
negative for right knee.  A September 1995 clinical note 
diagnosed early arthritis of the knee.  Operative Report in 
April 1997 diagnosed degenerative joint disease, right knee.  
Follow-up reports in May and August 1997 continue to diagnose 
degenerative arthritis.  In November 1997, the veteran was 
given a permanent Physical Profile Serial Report with a 
diagnosis of severe degenerative changes and cartilage 
futility with grade III & IV changes of right knee.  MRI of 
the right knee in April 1999 revealed degenerative changes in 
medial meniscus, thin medial collateral ligament, and 
irregular quadriceps.  X-ray report from April 1999 noted 
degenerative signal of the medial meniscus.  Neither the MRI 
or X-ray reports in 1999 indicated degenerative arthritis in 
the right knee.  Operative Report in January 2000 reported 
posterial horn meniscus tear, degenerative with small 
anterior horn lateral meniscus tear and central plica.  
Arthritis was not referenced in the report.  A May 2003 
statement from the veteran's physician at Maxwell Air Force 
Base Internal Medicine Clinic indicated that the veteran has 
bilateral knee arthritis.  A January 2005 VA treatment record 
noted a diagnosis of patello-femoral arthritis.  A VA 
examination report in February 2005 noted that x-rays from 
December 2004 of the bilateral knees were essentially normal 
except for the presence of mild marginal osteophyte formation 
at the femoral/tibial joint.  In light of the foregoing, the 
Board finds that the veteran has arthritis of the right and 
left knee and resolving all reasonable doubt in his favor 
concludes that service connection is warranted.  



ORDER

Separate initial ratings for peripheral neuropathy of hands, 
currently included in the 20 percent rating for diabetes 
mellitus, type II, is denied.

An initial rating in excess of 20 percent for spondylosis and 
arthritis of the lumbar spine, is denied.  

An separate initial rating in excess of 10 percent for status 
post surgery, right knee, is denied. 

An initial rating in excess of 10 percent for peripheral 
neuropathy, right foot, is denied.

An initial rating in excess of 10 percent for peripheral 
neuropathy, left foot, is denied.  

Service connection for tinea pedis and tinea corporis is 
denied. 

Service connection for skin fungus is denied. 

Service connection for gastroespohageal reflux disease (GERD) 
is granted. 

Service connection for right knee arthritis is granted.

Service connection for left knee arthritis is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


